The Honorable Nancy Balton State Representative P.O. Box 67 Wilson, AR   72395
Dear Representative Balton:
This is in response to your request for an opinion regarding the legality of a person serving on both his local school district board and the city council.
Please note that I have enclosed a copy of Opinion Number 89-201 which fully explores this issue.  It was concluded therein that while this is ordinarily a question of fact, to be resolved by the judiciary, we perceive no apparent conflict by virtue of one's simultaneous service in these two positions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:arb
Enclosure